UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 18, 2013 LSI CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 1-10317 94-2712976 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1320 Ridder Park Drive San Jose, California 95131 (Address of principal executive offices, including zip code) (408) 433-8000 (Registrant’s telephone number, including area code) 1621 Barber Lane Milpitas, California 95035 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On February 18, 2013, we settled all outstanding claims with Rambus Inc. and entered into a patent license agreement with Rambus. The agreement gives us a license to Rambus’ patents and will terminate in 2018. The settlement will not have a material effect on our financial condition. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LSI CORPORATION By: /s/ Jean F. Rankin Jean F. Rankin Executive Vice President, General Counsel and Secretary Date: February 19, 2013
